Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 recites limitations that include, inter alia, a harvesting system comprising:
a nozzle having an inlet,
wherein a vacuum generating device is configured to generate a vacuum environment in the nozzle, and
wherein the inlet has a size that allows fruit of a particular type to pass through the inlet and enter the vacuum environment in the nozzle;
a partition block configured to move between
(i) a first position at which the partition block is disposed laterally adjacent to the middle chamber, such that the partition block is offset from a longitudinal axis of the conduit, and
(ii) a second position at which the partition block resides in the middle chamber between the distal chamber and the proximal chamber; and
a deceleration structure disposed at a proximal end of the conduit and bounding the proximal chamber,
wherein the deceleration structure is configured to decelerate fruit that has traversed the conduit.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 11 recites limitations that include a harvesting system comprising:
a nozzle having an inlet,
wherein a vacuum generating device is configured to generate a vacuum environment in the nozzle, and
wherein the inlet has a size that allows fruit of a particular type to pass through the inlet and enter the vacuum environment in the nozzle; 
a shroud disposed about a periphery of the nozzle at a distal end of the nozzle; and
at least one force sensor configured to couple the shroud to the nozzle and configured to measure impact forces at the distal end of the nozzle.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 17 recites limitations that include a fruit harvesting robotic system comprising:
a vacuum generating device;
a robotic arm; and
a harvesting device coupled to the robotic arm and comprising:
an end-effector having an inlet,
a vacuum tube coupled to the inlet of the end-effector and to the vacuum generating device,
wherein the vacuum generating device is configured to generate a vacuum environment in the vacuum tube, and
wherein the inlet of the end-effector has a size that allows fruit of a particular type to pass through the inlet and enter the vacuum environment in the vacuum tube,
an outlet mechanism coupled to the vacuum tube,
wherein fruit that has entered the vacuum environment is able to exit the vacuum environment through the outlet mechanism, and
a director toggle formed as a bracket having a first plate and a second plate coupled to each other at a junction,
wherein the director toggle is pivotably mounted by the junction to a hinge within the harvesting device,
wherein the director toggle is longitudinally aligned with the vacuum tube, such that fruit that has exited the vacuum tube impacts either the first plate or the second plate of the director toggle causing the director toggle to rotate about the hinge.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached from 9:00am to 4:00pm ET Monday through Thursday and from 9:00am to 11:00am ET on Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        August 22, 2022